Mikoll, J.
(dissenting). I respectfully dissent.
Upon defendant’s motion challenging the admissibility of the statement by Burton Campney (hereinafter Campney), County Court was required to make an evidentiary ruling thereon, i.e., it was required to determine whether the People had laid a proper foundation for the admission of the statement by proffering sufficient evidence to support a finding that defendant had adopted the statement as his own. While the jury was entitled to ultimately decide whether defendant adopted the statement (see, People v Woodward, 50 NY2d 922; People v Oquendo, 232 AD2d 881, lv denied 89 NY2d 927), I believe that it was incumbent upon the court to make a threshold determination as to the statement’s admissibility. By failing to do so and ruling that it was exclusively a jury question, County Court improperly empowered the jury to make a ruling on the admissibility of evidence. I believe this was error requiring reversal of the judgment of conviction.
For the hearsay statement of another to be admissible upon the theory that its contents were adopted by the defendant against whom it is sought to be used, the inquiry is whether “the person affected hears and fully comprehends the effect of the words spoken and when he is at full liberty to make answer thereto, and then only under such circumstances as would justify the inference of assent or acquiescence as to the truth of the statement” (People v Kennedy, 164 NY 449, 457; see, People v Oquendo, supra, at 883; People v Rhodes, 96 AD2d 565, 566, lv denied 60 NY2d 970). Thus, it must be shown that defendant (1) fully knew and understood the content of the statement, including the fact that he himself has been implicated therein, (2) had the opportunity to reply, and (3) explicitly or implicitly acknowledged the truth of the statement (see, People v Lourido, 70 NY2d 428, 433-434; People v Williams, 251 AD2d 266, 267; People v Robinson, 140 AD2d 644, lv denied 72 NY2d 913).
Applying these principles to the facts herein, I conclude that the evidence was insufficient to establish the necessary predicate for admission of Campney’s statement. It is undisputed that the People were unable to show that defendant had read the statement, knew its contents or knew that it implicated *1061him. Neither officer saw defendant reading the statement or overheard any conversation between the two brothers regarding its contents. The sole basis for the finding that defendant adopted the statement was the fact that he was holding the document and stated to Campney, “You might as well sign it, you already told them all about what happened.” Considering the context in which this statement was made, I cannot say that the only inference to be drawn therefrom is that defendant was aware of and acquiesced in the contents of Campney’s statement. It is equally plausible that Campney simply told defendant he had confessed to the burglary of the Stewart’s convenience store without elaborating on the details or indicating that he had also implicated defendant. On the other hand, defendant’s remark could just as readily be interpreted as referring to Campney’s earlier cooperation with the police culminating in their arrests that day.
Moreover, considering the totality of the circumstances, defendant’s acquiescence in Campney’s statement would appear strikingly incongruous with his request for an attorney and his persistent refusal to answer questions during a lengthy period of confinement in the interrogation room. In this regard, I am also not fully convinced that application of the adoption doctrine in these circumstances would not violate defendant’s constitutional rights. Having requested an attorney while in custody, defendant’s right to counsel indelibly attached (see, People v West, 81 NY2d 370, 373). While the statement by which it is claimed defendant adopted Campney’s statement was not the product of police questioning, its effect upon application of the adoption doctrine is self-incriminatory without defendant having made a knowing or voluntary waiver of his Miranda or 6th Amendment rights.
Accordingly, I believe that the judgment of conviction should be reversed and the matter remitted for a new trial.
Ordered that the judgment is affirmed.